                                                                           Case 2:18-ap-01050-NB            Doc 39 Filed 11/19/18 Entered 11/19/18 09:28:41              Desc
                                                                                                              Main Document Page 1 of 2


                                                                       1      Debra I. Grassgreen (CA Bar No. 169978)
                                                                              Malhar S. Pagay (CA Bar No. 189289)
                                                                       2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor                              FILED & ENTERED
                                                                       3      Los Angeles, California 90067
                                                                              Telephone: 310/277-6910
                                                                       4      Facsimile: 310/201-0760                                                NOV 19 2018
                                                                              E-mail: dgrassgreen@pszjlaw.com
                                                                       5               mpagay@pszjlaw.com
                                                                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                Central District of California
                                                                       6      Attorneys for Plaintiff Richard M. Pachulski, Chapter 11          BY ghaltchi DEPUTY CLERK
                                                                              Trustee for the Bankruptcy Estate of Layfield & Barrett,
                                                                       7      APC
                                                                       8
                                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                      10
                                                                                                                        LOS ANGELES DIVISION
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12      In re:                                               Case No.: 2:17-bk-19548-NB
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                           Chapter 11
                                            ATTOR NE YS A T L AW




                                                                              LAYFIELD & BARRETT, APC,
                                                                      14
                                                                                                                  Debtor.
                                                                      15

                                                                      16      RICHARD M. PACHULSKI, Chapter 11                    Adv. Case No.: 2:18-ap-01050-NB
                                                                              Trustee for the bankruptcy estate of Layfield &
                                                                      17      Barrett, APC,                                       ORDER APPROVING STIPULATION
                                                                                                                                  TO AMEND JUDGMENT AS TO
                                                                      18                                  Plaintiff,              LAYFIELD V, LLC, TO INCLUDE
                                                                                                                                  STORAGE UNIT
                                                                      19      vs.
                                                                      20      LAYFIELD V, LLC, a Delaware limited                 [Relates to Docket No. 38]
                                                                              liability company and PHILIP LAYFIELD, an
                                                                      21      individual,
                                                                      22                                  Defendants.
                                                                      23
                                                                                       The Court having considered the Stipulation to Amend Judgment as to Layfield V, LLC, to
                                                                      24
                                                                             Include Storage Unit [Docket No. 38] (the “Stipulation”), and good cause appearing therefor,
                                                                      25
                                                                                       IT IS HEREBY ORDERED that
                                                                      26
                                                                                       1.     The Stipulation is APPROVED.
                                                                      27

                                                                      28


                                                                             DOCS_LA:317457.2 51414/002
                                                                           Case 2:18-ap-01050-NB           Doc 39 Filed 11/19/18 Entered 11/19/18 09:28:41              Desc
                                                                                                             Main Document Page 2 of 2


                                                                       1             2.       The Chapter 11 Trustee is authorized, in his discretion, either to (a) amend the

                                                                       2     Judgment as to Layfield V to include the Storage Unit, or (b) submit a separate judgment against

                                                                       3     Layfield V avoiding the transfer by L&B to Layfield V of the Storage Unit and revesting title to the

                                                                       4     Storage Unit in L&B’s bankruptcy estate.

                                                                       5             3.       The parties are authorized to take any and all actions reasonably necessary to

                                                                       6     effectuate the Stipulation.

                                                                       7             4.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                       8     relating to this Order.

                                                                       9                                                       # # #

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                               Date: November 19, 2018
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                               2
                                                                             DOCS_LA:317457.2 51414/002
